Citation Nr: 1400563	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  07-00 0323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hand disorder, including arthritis and carpal tunnel syndrome (CTS).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to April 2000 and from September 2000 to July 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) denying the Veteran's claim of entitlement to service connection for arthritis of his hands.

In July 2012, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A transcript of the hearing is of record.

This claim, needing further development, was remanded to the RO via the Appeals Management Center (AMC) twice previously - initially in September 2012 and again in April 2013.  The most recent remand directed the AMC to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his CTS since his claim for a bilateral hand disorder is not just limited to arthritis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a claim for service connection includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Unfortunately, yet another remand is required.

This appeal is being processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, all future consideration of this Veteran's case should take into consideration the existence of this electronic record.


REMAND

After the most recent April 2013 remand, the Veteran underwent a VA compensation and pension examination in September 2013 for a medical nexus opinion regarding the etiology of his CTS.  In the examination report, the examiner concluded that the Veteran's CTS was less likely than not related to his time in service.  In the explanatory rationale, the examiner stated that the Veteran had separated from service in April 2000.  While this is technically correct, the examiner ignored the fact that the Veteran re-enlisted in September 2000 and served additionally until July 2004, so for nearly 4 more years.  This is particularly relevant, considering there is an April 2004 service treatment record (STR) showing the Veteran complained of "stiff hands" every morning.  He further indicated he had difficulty making a fist, and the record notes his family history of arthritis.  So as the VA examiner's rationale was based partly on the erroneous belief that the Veteran had separated from service in 2000, and that his documented case of CTS was "eight years post service," and therefore mistakenly disregards the April 2004 STRs regarding complaints referable to his hands, the opinion is inadequate since predicated on an inaccurate factual premise.  This opinion therefore has little-to-no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Supplemental comment thus is needed concerning this determinative issue of causation and time of onset of the CTS.  See Barr v Nicholson, 21 Vet. App. 303, 311 (2007) (When the Board endeavors to provide a VA compensation examination, even when not statutorily obligated to, it must ensure the examination is adequate, else, notify the claimant why one cannot or will not be provided).  In this circumstance, this additional development and comment are mandatory, not merely discretionary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Return the Veteran's claims folder to the examiner that provided the September 2013 compensation and pension examination for an addendum opinion regarding the etiology of the Veteran's bilateral CTS - but specifically in terms of the likelihood (very likely, as likely as not, or unlikely) this condition initially manifested during or is otherwise related to his time on active duty.  This opinion must consider all examination findings, include a review of the claims file, and the Veteran's reported history and contentions, including his description of his work as a mechanic in the military - specifically, that he was constantly turning and holding wrenches for long periods of time and that his hands would become numb and stiff, causing him to drop tools.

The examiner is reminded that the Veteran served from May 1990 to April 2000 and then from September 2000 to July 2004, and thus consideration must be given to all relevant STRs from both periods, including in particular the April 2004 records regarding his then hand stiffness.  

The examiner must discuss the underlying reasoning supporting his or her opinion and, if necessary, cite to specific evidence in the file supporting conclusions.


2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

